Broyles, C. J.
There was evidence in this case authorizing the finding of Commissioner Whitaker (which finding was approved by the full commission) that the accidental injury received by the employee in question proximately and directly caused his death, that the accident occurred while he was working in the employment of the Southern Fertilizer & Chemical Company, and that the injury was sustained in the course of, and arose out of, that employment. The cases cited by counsel for the plaintiff in error are distinguished by their particular facts from this case. It follows that the judge of the superior court did not err in affirming the award of the industrial commission.

Judgment affirmed.


Luke and Bloodworth, JJ., conour.